Title: To Alexander Hamilton from Tobias Lear, 10 December 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States Decr. 10th. 1790.
sir
By the Presidents command I have the honor to return the enclosed papers respecting Capt: Howell which were submitted to the President this morning. I am moreover, ordered by the President to inform you that if you know of nothing to counteract these recommendations of Captain Howell, and if no particular reason operates against his having the command of one of the Cutters, you have his approbation to signify to him that his appointment will take place.
With the highest respect I have the honor to be   sir   Yr. most Obt. servt.
Tobias Lear.Secy. to the P. U.S.
